Citation Nr: 0829864	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  03-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at a Board video conference hearing in February 2004.  
A transcript of that proceeding is of record.  In October 
2004, the Board remanded the claim for additional evidentiary 
development and in March 2006, the Board denied the claim.  
The veteran appealed his denial to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2008, the 
Court issued a decision that reversed the March 2006 Board 
decision and remanded the matter for the award of service 
connection for PTSD.


FINDING OF FACT

Current PTSD is linked to an in-service stressor for which 
there is credible supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As the veteran has been granted the benefit he was seeking 
(service connection for PTSD), it is determined that the VCAA 
has been complied with.  See 38 U.S.C.A. §§  5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2008); 38 C.F.R. §§  
3.102, 3.159 (2007).



II.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2008).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).

In accordance with the Court Order dated March 27, 2008, the 
Board finds that the veteran does suffer from PTSD that began 
during his time in service.  

Initially, the Board acknowledges that the veteran has 
received medical diagnoses of PTSD, attributed to his account 
of his military service.  Secondly, the veteran contends that 
in his capacity as a motion picture operator and repairman, 
he was required to go ashore to procure movies for the crew 
aboard his ship.  He alleges that he often went ashore in a 
"Mike Boat" with the Petty Officer responsible for 
collecting the crew's mail.  The veteran stated that these 
excursions were very stressful to him and required him to go 
back and forth from his ship into the "hostile environment 
of the war zone."  He also contends that he suffered from 
the traumatic news of his aunt, uncle and cousins' deaths.  
The RO confirmed that the veteran's relatives died during his 
time in service.

Finally, while there is no supporting evidence to corroborate 
the veteran's claims that he was exposed to combat during his 
trips to shore, the Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) states that an essential feature of 
PTSD includes learning about unexpected or violent death 
experienced by a family member.  This is considered a valid 
and confirmed stressor.  Based on this finding, the Court has 
instructed the Board to award service connection for PTSD.  
Since there is corroborating evidence that the veteran's 
family members died while he was in service, the veteran's 
claim must be granted.  See 38 C.F.R. § 3.304(f) (2007).

Therefore, the claim for service connection for PTSD is 
granted, subject to the controlling laws and regulations, 
which govern awards of VA compensation.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2007); see 
also Gilbert, supra.

The Board notes, incidentally, that the Court also asked that 
an effective date and disability rating be assigned once 
service connection is granted.  Those issues are not within 
the Board's jurisdiction and will be considered by the RO 
when it effectuates the grant of service connection. 


ORDER

Service connection is warranted for post-traumatic stress 
disorder.  




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


